                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-397-RJC-DCK

 LISA KERI STRICKLIN,                               )
                                                    )
                        Plaintiff,                  )
                                                    )
     v.                                             )       ORDER
                                                    )
 GWEN STEFANI and LIVE NATION                       )
 ENTERTAINMENT, INC.,                               )
                                                    )
                        Defendants.                 )
                                                    )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To File

Supplemental Deposition Transcripts In Opposition To Summary Judgment” (Document No. 71)

filed December 3, 2018. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion, Defendants’ responses, the record, and in consultation with Judge Conrad’s chambers,

the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To File Supplemental

Deposition Transcripts In Opposition To Summary Judgment” (Document No. 71) is GRANTED.

          IT IS FURTHER ORDERED that the parties may file excerpts of deposition testimony,

along with a supplemental brief of five (5) pages or less describing the relevance of those excerpts,

on or before December 11, 2018. Responses to any supplemental brief(s), also of five (5) pages

or less, shall be filed on or before December 14, 2018.


                                          Signed: December 4, 2018
